WALKER, J.—
Two distinct offers of testimony, made by the appellant, were rejected by the court below. A letter from the commissioner of the general land-office, was a part of the testimony embraced in each offer. This letter was but an assertion by the commissioner of the general land-office of his opinion as to the legality of the two different entries of the land in controversy, accompanied by information as to the manner in which the entry of the defendant might be perfected, and as to what should be done in reference to the entry of the plaintiff, and to the entry of the defendant if not perfected. This letter was inadmissible. The opinions which the commissioner of the general land-office may express, as to the validity of entries of land, cannot, upon any principle known to us, be evidence to defeat a title already granted by the proper office. The case of Stephens v. Westwood, 25 Ala. 716, does not, as argued by appellant, afford a precedent for the admission of such evidence. In that case, a transcript of an approved contract with an Indian reserves, under the treaty of March 24th, 1832, and of the assignments upon it, was admitted in evidence upon the certificate of the commissioner of the general land-office. Those papers were, of themselves, competent evidence; and being on file, and belonging to the office of the department at Washington, copies properly certified were received in evidence. Here, the letter offered in evidence was illegal. It had no bearing upon any question of fact in the case, and could only be pertinent to the case as an expression of the commissioner’s opinion upon questions of law. The copy certainly could not be evidence when the original was thus illegal. The letters were not admissible to prove that the plaintiff’s certificate of entry was canceled. If there was any valid order of the department for the cancellation of the certificate, it is certain that it could not be proved by a letter.—Doe v. Long & Freeman, 29 Ala. 376; Brown v. Chambers, 12 Ala. 897.
We need not inquire as to the legality of any of the *343other evidence offered along with the letter; for it is well settled, in a vast number of decisions of this court, that the court may reject a general offer of evidence, a portion of which is illegal.—See the cases collected in Shepherd’s Digest, 596, § 169.
The court did not err in rejecting the two offers of evidence made by the appellants, and its judgment must be affirmed.
Stone, J., not sitting.